Citation Nr: 0601716	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-14 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected moderately advanced, inactive, pulmonary 
tuberculosis, for the period prior to July 31, 2002.

2.  Entitlement to a disability rating in excess of 20 
percent for service-connected moderately advanced, inactive, 
pulmonary tuberculosis, for the period beginning on July 31, 
2002.

3.  Entitlement to the restoration of special monthly 
compensation for completely arrested pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to November 
1954 and from September 1959 to July 1963.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
By rating action dated in July 2002, the RO, in pertinent 
part, awarded the veteran's claim of entitlement to service 
connection for tinnitus and assigned a compensable disability 
rating.  In awarding a compensable disability rating the RO 
informed the veteran that he could not be paid concurrent 
previously established special monthly compensation benefits 
under 38 C.F.R. § 3.350(g)(1), as well as service-connected 
compensation benefits.

By rating actions dated in July and August 2002, the RO 
denied the veteran's claim for an increased compensable 
disability rating for his service-connected advanced, 
inactive, pulmonary tuberculosis.  During the pendency of 
this appeal, by rating action dated in September 2003, the RO 
awarded a 20 percent disability rating for the service-
connected inactive, pulmonary tuberculosis, effective as of 
July 31, 2002.

In May 2005, the veteran had been scheduled to appear at a 
hearing before a Veterans Law Judge at the RO, however, by 
letter dated in April 2005, he subsequently withdrew his 
request for a hearing. 



FINDINGS OF FACT

1.  During the period prior to July 31, 2002, the  veteran's 
pulmonary tuberculosis was inactive, with no airflow 
limitation noted on pulmonary function testing.

2.  For the period dated on and after July 31, 2002, the 
veteran's pulmonary tuberculosis has been productive of an 
intermittent cough and dyspnea.

3.  The veteran was service-connected for inactive 
tuberculosis, moderately advanced, evaluated as zero percent 
disabling, effective from August 11, 1966.

4. The veteran's service-connected tuberculosis had 
"completely arrested," effective from August 11, 1955.

5.  The veteran is currently receiving VA compensation 
benefits for service-connected tinnitus, which was rated as 
10 percent disabling, effective from December 13, 2001.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
service-connected moderately advanced, inactive, pulmonary 
tuberculosis for the period prior to July 31, 2002, have not 
been met.  38 U.S.C.A. §§ 1155,  5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R.  §§ 3.159, 4.1, 4.7, 4.97, 
Diagnostic Code 6722 (2005).

2.  The criteria for an evaluation in excess of 20 percent 
for moderately advanced, inactive, pulmonary tuberculosis, 
for the period beginning on July 31, 2002 have not been met.  
38  U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005);  38 C.F.R. §§ 3.159, 4.1, 4.7, 4.97, Diagnostic Code 
6722 (2005).

3.  The veteran may not be paid special monthly compensation 
benefits under the provisions of 38 U.S.C.A. § 314(q) (1968) 
(repealed by sec. 4(a) of Public Law 90-



493) while in receipt of other service-connected 
compensation.  38 C.F.R. § 3.350(g) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  In this case, VA's duties have been fulfilled 
to the extent possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran dated in January 2002, as well as by the discussions 
in the July 2002, August 2002 and September 2003 rating 
decisions, May 2003 and January 2005 statements of the case, 
and September 2003 supplemental statement of the case.  The 
veteran was told what was required to substantiate his claims 
and about his and VA's respective duties.  He was also asked 
to submit evidence and/or information, which would include 
that in his possession, to the RO.  

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Mayfield v. Nicholson, 19 Vet. App. 220 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as 



a whole, addresses all aspects of the requisite notice under 
the provisions of the VCAA and the notice letter must be read 
in the context of prior relatively contemporaneous 
communications to the appellant from the AOJ.  In addition, a 
complying notice need not necessarily use the exact language 
of the controlling statute or regulation specifying VA's 
notice obligations, so long as that notice properly conveys 
to a claimant the essence of the regulation.  Based on a 
review of the notification provided the veteran in this case 
and the above analysis, the Board finds that VA notification 
was in substantial compliance with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) as these 
documents, read as a whole, fulfilled the essential purposes 
of the VCAA.  

To any extent that adequate notice was not provided to the 
veteran prior to initial adjudication of his claim, this was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, and the veteran has been provided 
a meaningful opportunity to participate effectively in the 
processing of his claim.  See Mayfield, supra.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's service medical records and post-service 
treatment records have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  The veteran underwent VA examinations in April 2002 
and July 2003.  The evaluations were thorough in nature and 
provided findings that are more than adequate for rating 
purposes.  That is, the evidence is sufficient to determine 
whether a higher disability rating is appropriate for the 
veteran's service-connected moderately advanced, inactive, 
pulmonary tuberculosis.  Under such 



circumstances, there is no duty to provide another 
examination or medical opinion.  Id.  The requirements of the 
VCAA have been met by the RO to the extent possible and the 
Board turns to an evaluation of the veteran's claims on the 
merits.


Higher rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2005), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2005); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
 
In March 1955, the veteran was awarded service connection for 
pulmonary tuberculosis, moderately advanced.  A 100 percent 
rating was assigned, effective from December 1954.  An 
October 1955 rating decision noted that the condition was 
completely arrested from August 11, 1955.  A 50 percent 
rating was assigned from August 11, 1957, to August 10, 1961; 
and 30 percent rating was assigned from August 11, 1961, to 
August 10, 1966; and a 0 percent rating was assigned from 
August 11, 1966, forward.  In December 2001, the veteran 
submitted a claim for an increased rating.

The veteran's pulmonary tuberculosis has been evaluated under 
the criteria of 38 C.F.R. § 4.97, Diagnostic Code 6722 
(Ratings for Pulmonary Tuberculosis Entitled on August 19, 
1968).  Pursuant to this code provision, a 20 percent 
evaluation is warranted for chronic, moderately advanced, and 
inactive pulmonary tuberculosis, following moderately 
advanced lesions, provided there is continued disability, 
emphysema, dyspnea on exertion, impairment of health, etc.  A 
30 percent evaluation is warranted for chronic, far advanced, 
and inactive pulmonary tuberculosis, following far advanced 
lesions diagnosed at any time while the disease process was 
active, minimum.  A 50 percent evaluation is warranted for 
five years, or to eleven years following the date of 
inactivity.  The maximum 100 percent is assigned for two 
years after date of arrest, inactivity, following active 
pulmonary tuberculosis, which was clinically identified 
during service or subsequently.  Otherwise, a 0 percent 
rating is warranted.  It is noted that the 50 percent, 30 
percent, and 20 percent ratings for arrested or inactive 
pulmonary tuberculosis are not to be combined with ratings 
for other respiratory disabilities.  Following thoracoplasty, 
the rating will be for removal of ribs combined with the 
rating for collapsed lung.  Resection of ribs incident to 
thoracoplasty will be rated as removal.  Id. 

A VA examination report dated in April 2002 shows that the 
veteran reported a previous history of pulmonary 
tuberculosis.  No medical records were provided for review 
prior to examination.  The veteran described being diagnosed 
with pulmonary tuberculosis in 1953, and undergoing treatment 
with various antibiotics.  He added that he was diagnosed as 
being inactive in July 1955.  He did not undergo any surgery 
or invasive procedures during his treatment for tuberculosis.  
He was currently asymptomatic concerning this complaint.  
Physical examination revealed that the chest was symmetrical 
as to shape and respiratory movement.  Auscultation of the 
lung fields revealed the lungs to be clear, bilaterally, with 
breath sounds being symmetrical and of good quality.  Chest 
X-rays were normal with no evidence of active tuberculosis.  
The diagnosis was history of pulmonary tuberculosis, 
resolved, with no disease found.

A VA pulmonary function test dated in May 2002 revealed post-
drug FEV-1 of 109 percent of predicted value, FVC of 96 
percent of predicted value, FEV-1/FVC ratio of 114 percent of 
predicted value, and FEF of 94 percent of predicted value.  
The examiner noted that total lung capacity was low normal 
but respiratory volume was reduced.  Functional residual 
capacity and expiratory reserve volume were also reduced.  
Diffusing capacity was normal.  The interpretation was 
restrictive ventilatory defect present, but no airflow 
limitation noted.

A private medical record from P. Reynolds, M.D., dated in 
March 2003 shows that the veteran had been a patient since 
October 1999, and that his disability was rated at 50 percent 
due to tuberculosis by the doctor.

A VA examination report dated in July 2003 shows that the 
veteran reported coughing fits, occurring mostly at night 
when he was supine.  The cough was not productive and not 
associated with night sweats or fever.  The cough would not 
improve with regular cough syrup, as only morphine would stop 
the cough.  He indicated that he did have a history of 
smoking in the past, but that he only smoked for 10 years, 
from 1963 to 1970, and that he had not smoked in 33 years.  
He also described intermittent dyspnea which occurred in 
various situations, exertional and non exertional in nature.  
Physical revealed that the lungs appeared to be clear.  The 
extremities did not appear to have edema, although he had his 
pants on.  He did not report any edema.  He was able to walk 
from the examination room to the weighing area, which was 
approximately 200 feet, without major difficulty although he 
was lagging behind a little bit suggesting he may have had 
some shortness of breath.   The examiner referred to the May 
2002 pulmonary function test results which revealed normal 
diffusion and a restrictive defect present, with no airflow 
limitation.  A chest X-ray revealed no active pulmonary 
disease, no residual, and no scars.  The diagnosis revealed 
that it was clear that the veteran did have tuberculosis in 
the service, and the lengthy treatment was successful at 
eliminating an active infection.  His cough at night was not 
common, but was also a documented problem for people who have 
been treated with tuberculosis.  Some patients were said to 
have severe cough 30 years post active infection.  Most of 
those patients have abnormal chest X-rays and obstructive 
pulmonary function tests.  His pulmonary 



function tests demonstrated a restrictive defect, which does 
mean there is some kind of interstitial process.  An 
interstitial process in the lung which can occur in the post 
inflammatory syndrome in addition to the severe cough.  The 
examiner opined that it was pretty clear that the veteran 
cough in the supine position was definitely contracted in the 
service and the side effects were most probably contracted 
from the medication and the tuberculosis infection.

A VA pulmonary function test (PFT) dated in July 2003 
revealed pre-drug FEV-1 of 83 percent of predicted value, FVC 
of 75 percent of predicted value, FEV-1/FVC ratio of 111 
percent of predicted value, and FEF of 74 percent of 
predicted value.  Post-drug findings were not reported.  The 
PFT was interpreted as normal.

With regard to the issue of a compensable disability rating 
for service-connected moderately advanced, inactive, 
pulmonary tuberculosis, for the period prior to July 31, 
2002, the Board finds that the preponderance of the evidence 
is against the veteran's claim.  The medical evidence of 
record in April 2002 shows that the veteran' chest X-rays 
were normal and there was no evidence of active tuberculosis 
or disease found.  The veteran was asymptomatic with negative 
respiratory examination, including clear lungs with breath 
sounds of good quality.  Although the May 2002 pulmonary 
function test results revealed a restrictive ventilatory 
defect, there was no airflow limitation.  As such, the 
evidence does not show that prior to July 31, 2002, there was 
there was continued disability with associated symptoms 
suggestive of emphysema, dyspnea on exertion, or impairment 
of health.  As such, the medical evidence of record does not 
provide a basis for a compensable disability rating pursuant 
to 38 C.F.R. § 4.97, Diagnostic Code 6722 prior to July 31, 
2002.

Subsequent to July 31, 2002, the July 2003 VA examination 
report revealed increased symptoms as reported by the veteran 
which included coughing fits primarily while in the supine 
position, and intermittent dyspnea.  A chest X-ray revealed 
no active pulmonary disease, no residual, and no scars.  In 
this regard, the veteran has already been assigned a 20 
percent disability rating as there is evidence to suggest 
continued disability with associated symptoms of dyspnea on 
exertion or impairment of health.  The veteran, however, has 
not shown that the evidence is suggestive of a chronic, far 
advanced, and inactive pulmonary tuberculosis, following far 
advanced lesions diagnosed at any time while the disease 
process was active.  Prior medical records show that the 
maximum involvement of the veteran's tuberculosis was 
moderately advanced.  See VA hospitalization report dated 
from December 1, 1954 to June 26, 1955.

The Board has considered the March 2003 medical record of Dr. 
Reynolds, and while the Board may not ignore the opinion of a 
physician, it is certainly free to  analyze the weight of 
that physician's statement.  Sanden v.  Derwinski, 2 Vet. 
App. 97 (1992).  Dr. Reynolds does not provide any clinical 
findings or a medical basis for the conclusions reached in 
his letter.  The opinions of the VA examiners in April 2002 
and July 2003 are definitive and based upon diagnostic 
testing that is documented within the evidence of record.  
The July 2003 report was also based upon a complete review of 
the veteran's claims folder.  They are, therefore, found to 
carry probative weight.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).

The Board has also considered the various statements 
submitted by the veteran regarding the degree of disability 
associated with his inactive tuberculosis.  While the veteran 
is certainly competent to report symptoms, a preponderance of 
the medical findings is against a higher evaluation.  The 
Board finds that the examination reports prepared by 
competent professionals, skilled in the evaluation of 
disabilities, are more probative of the degree of impairment, 
diagnosis, and etiology of a disability, than a lay statement 
would be.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (Holding that interest in the outcome of a proceeding 
may affect the credibility of testimony.)

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v.  
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b)  
(West 2002 & Supp. 2005).

In reaching this decision the Board has considered the issue 
of whether the veteran's service-connected moderately 
advanced, inactive, pulmonary tuberculosis, standing alone, 
presents an exceptional or unusual disability picture, as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2005); Bagwell v. 
Brown, 9 Vet. App. 337, 338- 39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Significantly, no evidence has been presented 
showing factors not already contemplated by the rating 
criteria, such as frequent periods of hospitalization or 
missed work, due solely to the veteran's inactive 
tuberculosis as to render impractical the application of the 
regular schedular standards.  Accordingly, the regular 
schedular standards adequately compensate the veteran for any 
adverse impact caused by his moderately advanced, inactive, 
pulmonary tuberculosis.  The Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) are not met. 


Restoration of special monthly compensation

Historically, the veteran was in receipt of a now repealed 
benefit, which afforded some veterans a minimum $67 special 
monthly compensation benefit for service-connected arrested 
tuberculosis.  When he was awarded a compensable disability 
rating for another service-connected disability (tinnitus, 
effective as of December 13, 2001), this special monthly 
compensation was discontinued.  He asserts that he should be 
entitled to both periodic monthly benefit payments.

The veteran was initially awarded entitlement to service 
connection for pulmonary tuberculosis by rating action dated 
in March 1955.  An October 1955 rating decision reveals that 
his assigned disability ratings were graduated at 100 percent 
from December 1954 to August 1957; 50 percent from August 
1957 to August 1961; 30 percent from August 1961 to August 
1966; and zero percent (noncompensable) effective from August 
11, 1966.   That rating action also shows that his 
tuberculosis had completely arrested from August 11, 1955, 
and that he was entitled to special monthly compensation 
under 38 U.S.C. § 314(q) (now 38 U.S.C.A. § 1114).

Prior to August 19, 1968, a monthly rate of $67 pursuant to 
38 U.S.C. § 314(q) was the minimum monthly compensation 
payable for a certain class of veterans who had inactive 
tuberculosis (complete arrest).  In August 1968, 38 U.S.C. § 
314(q) was repealed. Pub. L. No. 90-493, Section 4(a) (August 
19, 1968, 82 Stat. 809). However, section 4(b) of Pubic Law 
No. 90-493 protected the prior entitlement to the minimum 
monthly payment amount for those veterans receiving or 
entitled to receive this special compensation as of August 
19, 1968.  Here, the veteran was in receipt of the $67 
special monthly compensation benefit prior to the change in 
the law and his payment was continued.  See 38 C.F.R. § 
3.959.

By rating action dated in July 2002, the RO awarded the 
veteran entitlement to service connection for tinnitus and 
assigned a disability rating of 10 percent, effective as of 
December 13, 2001.  The veteran was informed by a July 12, 
2002 VA letter that his disability compensation had increased 
to $103.00 per month, because of the award of entitlement to 
service connection for tinnitus wherein the 10 percent 
disability rating had been assigned.  While the veteran 
remained entitled to the rate of special monthly compensation 
previously available for arrested tuberculosis, he could not 
be paid the $67 benefit in conjunction with other 
disabilities for which he was receiving service-connected 
compensation, as 38 C.F.R. § 3.350(g)(1) provides that the 
special monthly compensation payable under that section is 
not to be combined with or added to any other disability 
compensation.

The veteran has argued that because he has remained in 
receipt of his special monthly compensation and zero percent 
rating for tuberculosis for well over 20 years, the $67 
monthly benefit payment should be protected, regardless of 
his other disability ratings.

Pursuant to 38 C.F.R. § 3.921(b), a disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for compensation purposes under laws 
administered by VA, will not be reduced to less than such 
evaluation except upon a showing that such rating was based 
on fraud.  The 20-year 



period will be computed from the effective date of the 
evaluation to the effective date of reduction of evaluation.

After a review of the applicable law and regulation, the 
Board concludes that the veteran is not legally entitled to 
receive the concurrent benefits he desires.  

The statute in effect prior to the 1968 amendment repealing 
the $67 special monthly compensation benefit stated:

[I]f the veteran is shown to have had a 
service-connected disability resulting 
from an active tuberculosis disease, 
which disease in the judgment of the 
Administrator has reached a condition of 
complete arrest, the monthly compensation 
shall be not less than $67.  38 U.S.C. § 
314(q) (1968).

Although it is true that the veteran has been receiving this 
special monthly compensation for more than 50 years, the 
specific statute applicable to the veteran is clear that "a 
minimum level" of compensation for an eligible veteran "shall 
not be less than $67."  The plain meaning of the statute must 
be given full effect.  In this case, the RO has not reduced 
the veteran's compensation to an amount less than $67.  
Instead, at the time of the July 2002 rating decision, it had 
increased his monthly compensation to $103.00.  Also, since 
the compensation rate tables are essentially indexed for 
inflation, the receipt of the disability ratings associated 
with his current service-connected disabilities is more 
advantageous to the veteran as it increases periodically in 
conjunction with cost of living increases.

It is noted that the veteran remains an eligible veteran 
under 38 U.S.C.§ 314(q) (1968).  Thus, if his veteran's 
service-connected disabilities were ever to improve, and he 
was no longer entitled to receive service-connected 
disability compensation, the $67 special monthly compensation 
minimum benefit payment could resume.

Even if the statute were not plain on its face, the 
applicable regulations, both prior to August 19, 1968, and 
currently, clearly state that a veteran cannot combine 
special monthly compensation under subsection (q) with, or 
add it to, any other disability compensation:

For a veteran who was receiving or 
entitled to receive compensation for 
tuberculosis on August 19, 1968, the 
minimum monthly rate is $67. This minimum 
special monthly compensation is not to be 
combined with or added to any other 
disability compensation.  38 C.F.R. 
§ 3.350(g)(1) (2005).

This is a reasonable exercise of agency "gap filling" 
discretion, and the law is dispositive in this case.  Sabonis 
v. Brown, 6 Vet.App. 426, 429, citing Gardner v. Derwinski, 1 
Vet.App. 584 (1991), aff'd sub nom. Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993).

Moreover, a review of the history of the law and regulations 
at issue reveal the Congressional intent behind 38 U.S.C. § 
314(q) (1968).  Although 38 C.F.R. § 3.350(g)(1) has changed 
over the years, the spirit of its meaning has remained the 
same.  The pertinent regulation, as revised in 1956, states 
that:

Under the third paragraph of section 202 
(7), World War Veterans' Act, 1924, as 
amended July 2, 1926, as reenacted by 
Public No. 141, 73d Congress, and as 
subsequently amended and under paragraph 
II (q), Part I or Part II, Veterans 
Regulation 1 (a) (38 U.S.C. ch. 12A), any 
veteran having had a service-connected 
active tuberculosis disease of 
compensable degree, which has reached a 
condition of complete arrest, whose 
aggregate disabilities, including that 
resulting from tuberculosis, evaluated in 
percentage terms in accordance with the 
Schedule for Rating Disabilities, 1945 
Edition, entitle him to a monthly award 
of compensation of less than 



$67, shall be entitled to a statutory 
award of not less than $67 per month as 
compensation in full for all 
disabilities, including that resulting 
from tuberculosis. However, for any 
period during which the veteran's 
disabilities, including that resulting 
from tuberculosis disease, evaluated in 
accordance with the Schedule for Rating 
Disabilities, 1945 Edition, entitle him 
to an aggregate award of $67 or more per 
month, the provisions of this section 
regarding the statutory award for 
arrested tuberculosis will be met by 
awarding the veteran the amount 
determined in accordance with the 
Schedule and Extensions thereto. . . .  
38 C.F.R. § 3.132 (Revised 1956).

This regulation also contained additional provisions relating 
to special monthly compensation where loss of use was at 
issue, and the veteran was receiving a statutory award under 
section 202 (3) of the World War Veterans' Act, 1924, as 
amended; however, there are no loss of use issues, and the 
remaining provisions do not apply.  As the veteran's 10 
percent rating for his service-connected tinnitus translated 
into a higher amount than the minimum $67, the provisions of 
(now repealed) 38 U.S.C. § 314 are met by awarding the 
veteran his schedular 10 percent rating.

Therefore, the claim of entitlement to special monthly 
compensation (q) under the provisions of 38 C.F.R. 3.350(g), 
in addition to the schedular compensation 



awarded in July 2002, lacks legal merit, and must be denied 
as matter of law.  See Sabonis v. Brown, 6 Vet.App. 426 
(1994).


ORDER

Entitlement to a compensable disability rating for service-
connected moderately advanced, inactive, pulmonary 
tuberculosis, for the period prior to July 31, 2002, is 
denied.

Entitlement to a disability rating in excess of 20 percent 
for service-connected moderately advanced, inactive, 
pulmonary tuberculosis, for the period beginning on July 31, 
2002, is denied.

Entitlement to the restoration of special monthly 
compensation for completely arrested pulmonary tuberculosis 
is denied.


____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


